208 F.2d 848
STARK et al.v.WHITE.
No. 11456.
United States Court of Appeals District of Columbia Circuit.
Argued December 14, 1953.
Decided January 7, 1954.

Mr. Arthur L. Willcher, Washington, D. C., with whom Mr. Max Bergman, Washington, D. C., was on the brief, for appellants.
Mr. John R. Daily, Washington, D. C., with whom Messrs. H. Mason Welch and J. Harry Welch, Washington, D. C., were on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Plaintiffs, husband and wife, sued in the District Court complaining that defendant, a surgeon, negligently and carelessly diagnosed the wife's condition, and thereafter performed an operation upon the plaintiff wife in a negligent and careless manner. At the close of the plaintiffs' case, the trial judge directed a verdict for the defendant on the ground that there was no evidence to show that defendant had failed to exercise that degree of care and skill ordinarily exercised by a surgeon in this locality.


2
Upon review of the claims of the parties and after careful consideration, we are impelled to agreement with the action taken in the District Court. See Rodgers v. Lawson, 1948, 83 U.S.App.D. C. 281, 170 F.2d 157, and cases there cited. The judgment is


3
Affirmed.